Citation Nr: 1701918	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling prior to June 6, 2014, for bilateral pes planus.

2.  Entitlement to an evaluation in excess of 30 percent disabling beginning June 6, 2014, for bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1985 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Board remanded the above-listed matters for further development and readjudication.  The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

During the processing of the remand, the RO issued a May 2016 rating decision increasing the rating for the Veteran's service-connected bilateral pes planus from 10 percent to 30 percent disabling effective June 6, 2014.  The increased rating claim has been recharacterized as two separate issues to reflect the staged ratings currently in effect during the appeal period.

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  The claims file contains a copy of the hearing transcript.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Prior to September 9, 2013, the Veteran's service-connected bilateral pes planus was manifested by no greater than moderate impairment, with subjective complaints of pain, swelling and stiffness and objective evidence of callosities and unusual shoe wear pattern; there is no objective evidence of swelling on use, marked deformity of the feet, or accentuated pain on use and manipulation attributable to pes planus.

2.  Beginning September 9, 2013, the Veteran's service-connected bilateral pes planus was manifested by no worse than severe impairment, with deformity, pain on use and manipulation, characteristic callosities, and extreme tenderness of the plantar surfaces, but no indications of swelling on use.  The condition also resulted in significant functional impairments primarily due to pain, including limitations on standing, walking, and various physically demanding tasks.

3.  The Veteran's service-connected disabilities are not of such severity that they effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him, for any period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus prior to September 9, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for an evaluation of 30 percent, but no more, for bilateral pes planus beginning September 9, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus at any time after June 6, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated March 2006, with additional notice having been provided in July 2008, November 2010, and December 2013.  VA fulfilled its duty to notify the Veteran under the circumstances of this case.  38 U.S.C.A. § 5103.

With respect to the TDIU claim, the RO sent notice, including a request for information regarding the Veteran's educational and occupational history (VA Form 21-8940), on that issue in March 2016 pursuant to the Board's remand instructions.  The notice satisfies VA's duty of notice with respect to that issue.  The Veteran did not respond with additional information on the TDIU issue and did not return a completed VA Form 21-8940.  The RO substantially complied with the Board's remand instructions and no further notice or assistance with respect to obtaining records on that issue is required.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Board notes that the Veteran continues to receive treatment at VA medical facilities, and records of treatment have been created since February 2016, when records were last associated with the claims file.  However, the notices of treatment from the hospital indicate such involved gastrointestinal issues, and not the feet.  The Board finds there is no indication that those records contain information pertinent to the claims on appeal.  Likewise, the record contains indications that the Veteran has been denied disability from the Social Security Administration (SSA), see, e.g., January 2016 VA Mental Health Note (noting Veteran "angry and irritable at having a Social Security disability denied."), but the record also indicates the claim was based solely on his mental health status rather than either of his service connected conditions.  See August 2015 VA Mental Health Note ("request that a Triage provider fill out Social Security Disability forms").  Therefore, the Board finds that adjudication of this matter need not be further delayed as the record indicates the SSA records are not pertinent to the issues currently on appeal.

To the extent there are outstanding private treatment records, as discussed in the July 2013 Board decision, the Veteran has not provided authorization for the release of those medical records despite VA requests that he do so.  VA has no further obligation to attempt to obtain any such records at this time.

The Veteran has been afforded VA examinations for his pes planus disability on appeal.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's pes planus disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See, generally, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations also adequately address the functional impairments associated with the Veteran's service-connected disabilities in the context of addressing employability.  No further examination is required to decide the claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating:  General Principles

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pes planus is evaluated under Diagnostic Code 5276, for acquired flat foot.  As pes planus is the diagnosed condition, and such is a listed disability under the Schedule, rating under Code 5276 is the most appropriate.  Mild flat foot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is warranted for bilateral disability resulting in pronounced flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Medical Evidence:  Treatment

VA treatment records reveal that the Veteran sought treatment for flat feet in June 2005.  At the time, there was an adductus of the forefoot with weight bearing and a protrusion of the talor head medially.  There was no weakness in the anterior and posterior temporal muscles on muscle testing.  A diagnosis of bilateral flat foot was rendered, and the Veteran was prescribed orthotics.  An August 2008 chiropractic evaluation documented the Veteran's report of constant bilateral foot pain that is worse with weight-bearing activities.  The note indicates the Veteran was taking pain medication for his back.  

In October 2009 and again in April 2010, VA progress notes document significant back pain.  With respect to the pes planus, the notes indicate soft orthotics "have been quite effective for patient".   Progress notes from this time also document "tight heel cords."

A July 2013 VA mental health note indicates pain of 3/10 in "feet, legs and back."  In September 2013, during a hospital admission for surgery unrelated to his feet, he insisted on ambulating.  He went for 10 feet with an unsteady gait with assistance.  Subsequent 2013 VA treatment records continued to document the report of 3/10 pain in the feet, legs and back.  

In February 2014, the Veteran requested increased pain medication and reported chronic pain of 6/10 in his legs, feet, and back.  He reported that walking made the pain worse, but nothing other than lying down improved the symptoms.  That same month, a VA mental health note indicated pain of 4/10 in the feet, legs and back.  In March 2014, the Veteran again requested an increase in his pain medication and reported a pain level of 9/10 with pain radiating from his back down to his feet.  A clinical social worker noted reports of chronic back and foot pain in June 2014.  In October 2014, the Veteran reported an aching pain of 7/10 in his back, legs, and feet that was not radiating.  It was made worse by standing, walking, prolonged sitting, and driving.  In November 2014, the Veteran reported gradual weight gain with swelling of the feet and hands.  The same month, he presented with complaints of swelling to his feet and a persistent cough, and complained of pain of 7/10 in his lower back.  Edema of the bilateral calves, ankles, and feet was noted in a February 2014 VA progress note.  In April 2015, a VA nursing note indicates swelling of the feet and legs with a rash.  He was able to ambulate "with ease" without assistance.  His gait was steady.  He reported abdominal pain of 10/10.  In November 2015, the Veteran reported 7/10 pain in the feet, legs, and back.  He described it as an aching that starts in his feet and goes up to his back.  He reported sitting and laying down reduced the pain, while movement  (including standing and walking for long periods) made his pain worse.  

Medical Evidence:  Private Evaluation

The Veteran underwent an evaluation by his private physician in September 2013.  The examiner diagnosed pes planovalgus (bilateral, right foot worse) and equinus deformity (bilateral).  The physician noted his report of being unable to walk more than 100 feet without having severe pain in his feet and lower legs.  He complained of shin splints in both lower legs when he walks for 30 or 40 yards.  He stated that his orthotics "only exacerbate his condition."  The Veteran reported "almost no motion on his right foot under the ankle and the physician stated physical examination substantiated the report.  He takes hydrocodone and Soma to which help with pain.  His symptoms are improved with rest and are exacerbated with activity.  He states he can no longer work in the construction business due to the pain medications he takes for his feet and his inability to stand or walk for more than an hour at a time.

The examiner indicated that the Veteran had severe pes planovalgus.  He noted some atrophy of the muscles of the lower extremities, bilaterally, which was "probably due to disuse."  All muscle groups had normal muscle strength.  The subtalar joint on the right side had no motion.  He had no inversion or eversion and the physician stated:  "I suspect he has moderate to severe arthritis in this joint."  The Veteran had "some limited motion" in his left foot/ankle.  The quality and range of motion of the metatarsal phalangeal joints was normal.  Gait analysis revealed slightly inverted heel contact, pronation through vertical and an apropulsive gait bilaterally.  Diagnostic imaging revealed a navicular cuneiform fault bilateral.  He also had increased talocalcaneal angle on the anterior posterior view and an increased talar declination angle on the lateral views.

The private physician's impression was of severe pes planovalgus, equinus bilaterally with severe subtalar joint arthritis on the right side.  He also noted possible subtalar joint arthritis of the left, but not as bad as on the right.

Medical Evidence:  VA Examinations

The report of an April 2006 VA examination reveals a history of bilateral foot pain, treated with the use of arch supports, shoe inserts, rest and activity modification.  While such treatment provided some relief, the Veteran continued to experience pain of both feet aggravated by activity and had ceased use of any orthotics or shoe inserts. On examination, the feet and ankles were essentially symmetrical.  There was mild to moderate bilateral pes planus, with callous formations of the medial aspect of both great toes, measuring 1 cm by 2 cm.  There was no objective evidence of swelling or inflammation, tenderness on palpation of the feet or ankle joints, instability, locking, loss of mobility or function.  There was no evidence of pain on motion of the foot or ankle, and gait and posture appeared normal with no functional limitations on standing and walking.  There was no mal-alignment with weight bearing or non-weight bearing, no significant valgus deformity and no forefoot and midfoot mal-alignment.  Finally, there was no hammer toe, high arch, clawfoot , significant hallus valgus or other foot deformity present.

The Veteran was provided a second VA feet examination in September 2007.  The Veteran complained of a constant dull ache of both feet, which would increase with prolonged standing, walking or climbing (about 10-15 minutes).  At the time, the use of braces, supports, arch supports or special shoes was not required.  On examination, the feet and ankles were essentially symmetrical with no evidence of swelling or inflammation.  There were callous formations of the medial aspect of both great toes, measuring 1.5 cm by 2 cm.  There was no objective evidence of tenderness on palpation of the feet or ankle joints, instability, locking, loss of mobility or function.  There were complaints of discomfort throughout motion of the foot and ankle, and gait and posture appeared normal with no functional limitations on standing and walking.  There was no mal-alignment with weight bearing or non-weight bearing, no significant valgus deformity and no forefoot and midfoot mal-alignment.  Finally, there was no hammer toe, high arch, clawfoot , hallus valgus or other foot deformity present.

The Veteran underwent a third VA feet examination in December 2010.  The Veteran reported progressively worse symptomatology with partial relief upon resting or elevation.  Subjective symptomatology included pain, swelling and stiffness bilaterally.  At the time, the use of braces, supports, arch supports or special shoes was not required. On examination, there was evidence of abnormal weight bearing, unusual shoe pattern and callosities bilaterally, without hammer toes, hallus valgus, clawfoot, or other foot deformity. There was no objective evidence of painful motion, swelling, tenderness, instability or weakness bilaterally. There was inward bowing of the Achilles tendon upon weight bearing, and moderate pronation of the right foot only. On the left foot, there was no pain on manipulation with mild valgus angulation of the os calcis and the weight bearing over the great toe. On the right foot, there was no pain on manipulation with mild to moderate angulation of the os calcis and the weight bearing medial to the great toe. The Veteran exhibited a slightly antalgic gait, and a diagnosis of bilateral pes planus, right worse than left, was rendered.

The Veteran underwent another VA examination in June 2014.  The Veteran reported constant pain with flareups and the use of hydrocodone as needed for pain.  Medication was poor at treating symptoms.  The Veteran reported crampy and sharp pain with flare-ups that caused difficulty walking, standing for a long period of time, and the ability to run or climb ladders "out of the question."  The examiner noted pain on use and manipulation of feet with the pain accentuated on manipulation bilaterally.  There were no indications of swelling on use, but the Veteran did have characteristic calluses.  He used orthotics for both feet which did not improve his extreme tenderness of plantar surfaces of both feet.  The Veteran had decreased longitudinal arch height of both feet on weight-bearing, but no objective evidence of marked deformity and no marked pronation of either foot.  His weight-bearing line did not fall over or medial to the great toe, he did not have inward bowing of the Achilles tendon, and he did not have inward displacement or severe spasm of the Achilles tendon on manipulation of the feet.  The examiner indicated there were no other foot injuries or conditions other than the service-connected pes planus and had not had surgery.  The examiner noted bilateral foot pain which contributes to functional loss.  Pain on movement, pain on weight-bearing, and interference with standing contributed to disability in both feet.  The examiner was unable to opine on the Veteran's symptoms or functioning during flare-ups, but the Veteran reported severe pain, severe weakness, severe fatigability, and severe incoordination of both feet.  The examiner indicated there were no other pertinent physical findings and no scars.  There was not such functional impairment that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic imaging was performed that revealed mild degenerative joint disease of the MTP joint and mild pes planus of the right foot as well as mild to moderate pes planus of the left foot.  The examiner noted that the Veteran indicated he felt range of motion measurements should be taken, but the examiner explained that the use of a goniometer during an examination for pes planus was not warranted.

With respect to occupational impairments, the June 2014 VA examiner opined that the Veteran "is physically able to function [in] his normal occupational environment with [the] below limitations for his service-connected disability of pes planus for physical and heavy labor tasks."  The specified limitations on physical and heavy labor tasks included:  no lifting, no climbing ladders, no operating a fork lift or machinery, no repetitive back bending task, no prolonged standard or walking per hour (no more than 5-7 minutes total of combing standing or walking per hour), and no keyboard work.  The examiner further stated that the Veteran had "no limitations" with respect to sedentary tasks.

Analysis:  In excess of 10 percent prior to September 9, 2013

In light of the evidence described above, the Board finds an evaluation in excess of 10 percent is not warranted for bilateral pes planus at any point during the appeal period prior to September 9, 2013.  As discussed below, findings on the September 2013 private evaluation warrant separate consideration of that period.

The Veteran's service-connected disability does not more closely approximate the criteria for a 30 percent rating.  Prior to the September 2013 private evaluation, the Veteran's pes planus was usually described as mild or moderate, not "severe".  During this time, while small callosities were present on both great toes with subjective complaints of swelling, there is no objective evidence of marked deformity (though, for example, moderate pronation was noted at the December 2010 VA examination), pain on manipulation or swelling.  The Veteran did competently and credibly report some swelling and increased pain with use, but in the absence of objective indications of prolonged effect of such, a higher evaluation is not warranted under Diagnostic Code 5276 at any point prior to the September 2013 private evaluation.

The Board acknowledges the Veteran's contentions that his service-connected bilateral pes planus warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Objective findings corroborating subjective complaints are required.  38 C.F.R. § 4.71a, Code 5276.

Entitlement to an evaluation in excess of 10 percent disabling for bilateral pes planus prior to September 9, 2013, is denied.

Analysis:  As of September 9, 2013

The September 2013 private evaluation indicates severe pes planus, noting objective evidence of a deformity, specifically equinus, of both feet.  Additionally, the examiner noted and quantified increased impairments with use of the feet; walking and standing were limited, and rest helped to relieve the pain.  The Board finds that as of the date of the private evaluation, the disability picture presented more closely approximated the criteria for a 30 percent rating.  

No higher rating is warranted during this period.  As noted, the 30 percent criteria were more closely approximated, but were not met, during this period.  With respect to a 50 percent evaluation, the evidence does not indicate "pronounced" rather than "severe" flatfeet, the presence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation unimproved by orthotics.  Although orthotics were subjectively reported to be exacerbating the flat feet, no objective support for such is noted, and the overall medical description and findings carry greater weight.

The evidence is not in equipoise, but is against finding that the criteria for any rating in excess of 30 percent was met or more closely approximated from September 9, 2013, through June 6, 2014.

The Board grants a 30 percent evaluation, but no more, for service-connected bilateral pes planus effective September 9, 2013.

Analysis:  After June 6, 2014

The Veteran was assigned a 30 percent evaluation for his bilateral pes planus effective June 6, 2014.  The effective date is the date of the most recent VA examination.

As discussed in the May 2016 rating decision and supplemental statement of the case, the June 2014 VA examination documented the presence of some, but not all, of the signs or symptoms warranting a 30 percent rating.  Specifically, the examination revealed characteristic calluses, accentuated pain on use and manipulation, and extreme tenderness of the plantar surfaces of the feet, but the examiner did not find objective evidence of marked deformity or indications of swelling on use.  Thus, the 30 percent rating was granted as the signs and symptoms more closely approximated, rather than met, the criteria for that rating.

With respect to the next higher rating, a 50 percent rating, the Veteran's symptoms meet only one of the criteria, namely, extreme tenderness of plantar surfaces of the feet which was not improved by orthopedic shoes or appliances.  There was not marked pronation, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  

There is no other, more recent examination of the Veteran's feet and the treatment records covering the period since June 2014 document continued complaints of foot pain but no other symptoms which met any of the criteria for a higher rating.  The veteran has not identified or produced additional records in support of his claim, despite VA requests.  Furthermore, as noted above, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Objective findings corroborating subjective complaints are required.  38 C.F.R. § 4.71a, Code 5276.

The greater weight of the evidence is against finding that the symptoms and impairments associated with the Veteran's bilateral pes planus met or more closely approximated the criteria for a rating in excess of 30 percent at any time after June 6, 2014.  In making this determination, the Board acknowledges the functional impairments the Veteran experiences, including limitations on standing, walking, climbing ladders, lifting heavy objects, and the like.  The Board finds, though, that these impairments are consistent with the examiner's findings regarding the severity of the Veteran's medical condition and with the impairments to be expected for a veteran who has been assigned a 30 percent evaluation for pes planus.

There is no reasonable doubt to resolve in favor of the Veteran.  Gilbert, 1 Vet.App. at 53-56.  The claim of entitlement to an evaluation in excess of 30 percent disabling beginning June 6, 2014, for bilateral pes planus, is denied.

As a final note, the discussion above reflects that the symptoms of the Veteran's bilateral foot disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's highest combined disability rating has been 40 percent which is considerably below the minimum threshold for the award of schedular TDIU.  See, e.g., May 2016 Rating Decision (listing service-connected disabilities and calculating a 40 combined disability rating for 30 percent pes planus and 10 percent tinea versicolor); 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The key finding, then, is whether the Veteran is unemployable for VA purposes.  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

As discussed briefly above, the RO requested information regarding the Veteran's educational and occupational history (VA Form 21-8940) in March 2016 pursuant to the Board's remand instructions.  The Veteran did not return a completed VA Form 21-8940 and, but for a private opinion letter and documentation of earnings in 2012, did not otherwise provide information regarding his employment.  The Veteran is responsible for the lack of information on these issues.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("VA's duty to assist is not always a one-way street").

With respect to education, his DD 214 reveals that he had a six week course as a wire systems operator, a 2 week switchboard course, and a 1 week command language program (German).  His medical treatment records indicate he has had two years of college.  See July 2014 VA Mental Health Note.

The available evidence indicates that the Veteran's primary occupation since discharge has been in the field of construction, painting, carpentry, drywall, texturing, and the like.  See, e.g., September 2013 Private Evaluation (indicating his occupation was in construction); June 2010 Board Hearing Tr. at 5 (discussing occupation).

With respect to occupational impairments, the evidence of record is against finding that the Veteran's service-connected tinea versicolor has any significant impact on his occupational functioning.  See, e.g., December 2002 VA Examination (noting intermittent rash which, when present, covered a small area and was successfully treated with antifungal medication.  Consequently, the Board will focus on bilateral pes planus, the service-connected condition with the most significant impact on his occupational functioning.  

The Veteran has other significant conditions, including back issues and mental health issues, that impact his employability.  The Board will not discuss or consider the impact those conditions have on his employability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  His other conditions are only relevant to the extent that there is evidence his actual unemployment is due to multiple factors, including non-service-connected health issues.  Therefore, the Board gives no probative weight to the fact of unemployment.

The best and most probative evidence regarding the impact his pes planus has on his employability are the VA examinations.  The most recent VA examination reflects the most significant impairments, so the Board will focus on it.  As noted above, the June 2014 VA examiner opined that the Veteran "is physically able to function [in] his normal occupational environment with [the] below limitations for his service-connected disability of pes planus for physical and heavy labor tasks."

While the June 2014 examiner noted significant limitations on physical labor, his bottom line opinion was that the Veteran was capable of performing many of the tasks of his usual occupation.  More significantly, the examiner indicated that the Veteran had "no limitations" with respect to sedentary tasks.  The scant available evidence of record indicates that he has the intellectual and educational aptitude necessary to adapt to sedentary employment.  He had switchboard training, two years of college, and substantial knowledge regarding construction and home improvement.  This indicate to the Board that he could perform sedentary work, whether in sales or providing information or guidance, related to his past occupation or could shift into another sedentary line of work.

The September 2013 private evaluation contains the statement that the Veteran "can no longer work in the construction business" due to pain and the effects of medication.  However, the Board interprets this statement as being based largely on the Veteran's report rather than an independent medical evaluation.  The statement comes in a section detailing the Veteran's report to the examiner and before discussion of the physical exam.  However, even assuming the opinion is the private physician's, it only discusses physically demanding work in the construction business, rather than employment generally or sedentary employment specifically.

To the extent the Veteran reports an inability to work, the Board notes, as above, that such statements relate to the physical labor he has most recently performed; he has not addressed the possibility of sedentary work in the construction field, or working in a different area in a sedentary position.  His silence on those points leads the Board to consider his statements regarding a desire to work at least part time for wages, and his prior training and education, and to draw the conclusion that the Veteran possesses the skills and ability to perform sedentary work of some type.

In conclusion, the greater weight of the evidence is against finding that the Veteran's service-connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His claim (on both a schedular and extraschedular basis) is denied.

ORDER

Entitlement to an evaluation in excess of 10 percent disabling prior to September 9, 2013, for bilateral pes planus, is denied.

Entitlement to an evaluation of 30 percent disabling, but no higher, beginning September 9, 2013, for bilateral pes planus, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent disabling beginning June 6, 2014, for bilateral pes planus, is denied.

Entitlement to a TDIU is denied.





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


